Title: From Thomas Jefferson to André Limozin, 21 September 1787
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Sep. 21. 1787.

I must beg the favor of you to put the inclosed letter into the hands of Monsr. Bourgoin who is going passenger in the packet to America. He has received my other dispatches, but this was not ready when he left Paris.The boxes of plants are not yet arrived, which I mention lest sickness or some other accident should detain the carter at Havre still.—With respect to war, appearances are still the same.—Monsr. de Brienne, brother of the Archbishop of Toulouse is appointed minister of war; the Count de la Luzerne, governor of St. Domingo, and brother to the Chevalier de la Luzerne, is minister of the marine, M. Cabarrus (of the banque St. Charles) Directeur du tresor royal instead of M. de la Borde who refused; le Comte de Moustier Minister plenipotentiary to America in the room of the Chevalier de la Luzerne. I am with much esteem, Sir, your most obedient humble servant,

Th: Jefferson

